                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 GEORGE JONES,                         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:19-cv-00078-MR
                                       )
                 vs.                   )
                                       )
 BRIAN D. PARRY,                       )
                                       )
              Defendant.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 6, 2021 Memorandum of Decision and Order.

                                               April 6, 2021




         Case 5:19-cv-00078-MR Document 47 Filed 04/06/21 Page 1 of 1
